DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 19, 2019 and July 7, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Chinese Applications No. CN2017088378 and CN2017088404, filed on June 15, 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 12, 13, 15-19, 23, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Saily et al, International Patent Application Publication No. WO 2018172596 A1 (hereinafter Saily) in view of Deenoo et al, U.S. Patent Application Publication No. 20190174571 A1 (hereinafter Deenoo).

Regarding Claim 1, Saily discloses a method of wireless communication performed by a user equipment (e.g., FIG. 4, ¶ [0038] [0039], method performed by user device to support tight interworking of NR and LTE during low activity state),
comprising: transitioning, when using a multi-connectivity mode for communication with a master node and a secondary node (e.g., FIGS. 1-3, ¶ [0013]-[0016] [0028] [0029], inter-RAT internetworking, dual-connectivity by UE device, may connect to anchor (master) node and secondary/slave node (e.g., ¶ [0041] [0048])), from an active state to an inactive state (e.g., FIGS. 2, 3; ¶ [0030] [0031] [0035], device may transition to a light connected state (in LTE) or RRC inactive state (in NR) from RRC connected; ¶ [0037], allow a UE in low activity state to reselect and camp on cells that belong to different RATs without the need for UE autonomous RRC state change nor location update. The low activity state may, for example, be RRC inactive or light connected), wherein the inactive state is different from the active state of the multi- connectivity mode, an idle state of the multi-connectivity mode, and a sleep state of the multi-connectivity mode (e.g., ¶ [0031], RRC inactive state (in NR) is different from RRC idle); and storing, when operating in the inactive state of the multi-connectivity mode, context information related to a bearer configuration (e.g., ¶ [0031], storage of UE context during light-connected or inactive state; ¶ [0062], UE access stratum (AS) context may be stored in the anchor gNB and the UE. The stored UE context may include, for example, data radio bearer (DRB) configuration).
Saily discloses the master network node sending the necessary UE context information to the new NB to create a secondary/slave RRC (S-RRC) connection (e.g., ¶ [0048] [0056]), but does not expressly disclose that the stored context information in the UE is related to a bearer configuration at the secondary node.
Deenoo discloses, in the same field of endeavor of multi-connectivity for a user device (e.g., FIG. 1 and ¶ [0037] [0074]), storing, when operating in the inactive state of the multi-connectivity mode, context information related to a bearer configuration at the secondary node (e.g., ¶ [0329],  If the WTRU has a stored configuration applicable for the target RAT (e.g., identity associated with WTRU context, bearer configuration for target RAT, security context etc.), the WTRU may transition to Light-connected state (e.g., if LTE is target RAT) and/or INACTIVE state (e.g., if NR is target RAT)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of determining target cell while in inactive state and having its context information sent by master node to a target node, as disclosed by Saily, with the disclosure of configuration for the target cell as part of the UE context that is stored in the UE, as disclosed by Deenoo. The motivation to combine would have been to have radio resource configuration received from source RAT be applicable in the target RAT (Saily: e.g., ¶ [0329]).

Regarding Claim 2, Saily in view of Deenoo discloses all the limitations of the method of claim 1.
Saily in view of Deenoo discloses further comprising: selecting at least one target node for a radio resource control connection, wherein the user equipment is in the inactive state when the at least one target node is selected (Saily: e.g., ¶ [0031], cell reselection while in RRC inactive state) (Deenoo: e.g., ¶ [0329], If the WTRU has a stored configuration applicable for the target RAT (e.g., identity associated with WTRU context, bearer configuration for target RAT, security context etc.), the WTRU may transition to Light-connected state (e.g., if LTE is target RAT) and/or INACTIVE state (e.g., if NR is target RAT); and transmitting information to the at least one target node or the master node to cause the context information to be provided to the at least one target node (Deenoo: e.g., ¶ [0314] A WTRU in a light connected state may perform inter-RAT mobility, for example, using Inter-RAT Re-connection. A WTRU may move from one RAT (NR/LTE) to another RAT (LTE/NR) while staying in light connected state. A WTRU (e.g., upon reselecting to a new RAT) may perform a reconnection procedure that may be defined for the new RAT. For example, an RRC connection resume may be used for reconnection in LTE RAT. A WTRU may include source RAT information (e.g., cell ID, RAT type, WTRU context ID, etc.) in an inter-RAT Re-connection message. A target RAT may obtain a WTRU context from a source RAT, add/delete/modify the light connectivity configuration (e.g., as per the needs/capabilities of the target RAT) and/or may transmit a re-connection response).

Regarding Claim 4, Saily in view of Deenoo discloses all the limitations of the method of claim 2.
Saily in view of Deenoo discloses wherein the at least one target node is a new secondary node with regard to a multi-connectivity configuration of the user equipment (Saily: e.g., ¶ [0048] [0071], anchor gNB may also initiate a secondary or slave RRC establishment procedure between the UE and the new eNB (create a secondary/slave RRC (S-RRC) connection)), and is selected from a set of nodes associated with a radio access network (RAN) paging area of the user equipment (Saily: e.g., ¶ [0297], UE determines whether a target cell belongs to the same RAN PA as the source cell or a different RAN paging area. WTRU actions may depend on the target cell's RAN paging area) and wherein the transmitting of the information to the at least one target node causes a context fetch of the context information by the new secondary node from the secondary node (Saily: e.g., ¶ [0071], anchor gNB may send an S-eNB addition message to the new eNB, and may include S-RRC context with the addition message).

Regarding Claim 5, Saily in view of Deenoo discloses all the limitations of the method of claim 2.
Saily in view of Deenoo discloses wherein the at least one target node includes a new master node or a new secondary node with regard to a multi-connectivity configuration of the user equipment (Saily: e.g., ¶ [0048] [0071], RRC connection between the user device (UE) and the anchor access node (or anchor NB), and secondary/slave RRC (S-RRC) connection (multi-connectivity capability), and anchor gNB may also initiate a secondary or slave RRC establishment procedure between the UE and a new eNB).

Regarding Claim 6, Saily in view of Deenoo discloses all the limitations of the method of claim 2.
Saily in view of Deenoo discloses wherein, prior to the selection of the at least one target node, the user equipment enters the inactive state based at least in part on a command from the master node (Deenoo: e.g., ¶ [0321] [0323], WTRU in an INACTIVE state in NR, and/or light-connected state in LTE, may take action to establish connection (in view of Saily (e.g., ¶ [0329]), UE may use stored configuration applicable for a target RAT)).

Regarding Claim 7, Saily in view of Deenoo discloses all the limitations of the method of claim 2.
Saily in view of Deenoo discloses wherein the user equipment is configured to release a secondary cell group (SCG) associated with the secondary node (Deenoo:  e.g., ¶ [0323], Upon receiving the mobility-command, the WTRU may take one or more of the following actions: reset MAC (including, for example, SCG MAC if established) associated with source RAT) based at least in part on establishing the radio resource control connection with the at least one target node (Deenoo:  e.g., ¶ [0325], Upon a successful mobility procedure towards the target RAT, a WTRU may release some or all radio resources associated with a source RAT, including release of the MAC configuration (including, for example, SCG MAC if established (¶ [0325])).

Regarding Claim 12, Saily in view of Deenoo discloses all the limitations of the method of claim 1.
Saily in view of Deenoo discloses further comprising: transmitting a notification to the secondary node after the user equipment enters the inactive state (Saily: e.g., ¶ [0083], RAN notification area update while in RRC inactive state) Deenoo: e.g., ¶ [0119] [0430], A WTRU may provide notice when it has moved outside a logical area (e.g., update RAN paging area), while in light connected (inactive) state). 

Regarding Claim 13, Saily in view of Deenoo discloses all the limitations of the method of claim 1.
Saily in view of Deenoo discloses wherein the user equipment is configured to release a secondary cell group (SCG) associated with the secondary node (Deenoo:  e.g., ¶ [0323], Upon receiving the mobility-command, the WTRU may take one or more of the following actions: reset MAC (including, for example, SCG MAC if established) associated with source RAT) based at least in part on a channel quality associated with the secondary node (Deenoo:  e.g., ¶ [0325], Upon a successful mobility procedure towards the target RAT, a WTRU may release some or all radio resources associated with a source RAT, including release of the MAC configuration (including, for example, SCG MAC if established (¶ [0325])).

Regarding Claim 15, Saily in view of Deenoo discloses all the limitations of the method of claim 1.
Saily in view of Deenoo discloses wherein the user equipment is configured to release a secondary cell group (SCG) associated with the secondary node (Deenoo:  e.g., ¶ [0323], as part of mobility procedure, the WTRU may reset SCG MAC) upon change of a radio access network (RAN) paging area of the user equipment (Deenoo: e.g., ¶ [0322], A WTRU may select a suitable cell in the configured RAN paging area of the target RAT (i.e., requiring a paging area update (e.g., ¶ [0315])).

Regarding Claim 16, Saily discloses a method of wireless communication performed by a first node (e.g., FIG. 2, ¶ [0037], anchor, source NB), comprising: receiving, from a user equipment associated with a multi-connectivity configuration (e.g., FIGS. 1-3, ¶ [0013]-[0016] [0028] [0029], inter-RAT internetworking, dual-connectivity by UE device, may connect to anchor (master) node and secondary/slave node (e.g., ¶ [0041] [0048])), information relating to the user equipment resuming a radio resource control connection with a wireless network (e.g., FIG. 4; ¶ [0040], cell reselection by UE (i.e., resume communication in new cell after handover)), wherein the user equipment is associated with an inactive state during which the first node stores multi-connectivity context information relating to the user equipment (e.g., FIGS. 2, 3; ¶ [0030] [0031] [0035] [0037], UE device may be in light connected state (in LTE) or RRC inactive state (in NR)), wherein the radio resource control connection is associated with the first node and at least one of a target master node or a target secondary node e.g., FIGS. 1-3, ¶ [0013]-[0016] [0028] [0029], inter-RAT internetworking, dual-connectivity by UE device, may connect to anchor (master) node and secondary/slave node (e.g., ¶ [0041] [0048])); and providing the context information, relating to the user equipment, to at least one of the target master node or the target secondary node for establishment of another connection (e.g., ¶ [0048] [0056], master network node sending the necessary UE context information to the new NB to create a secondary/slave RRC (S-RRC) connection).

Regarding Claim 17, Saily in view of Deenoo discloses all the limitations of the method of claim 16.
Saily in view of Deenoo discloses further comprising: configuring a radio bearer associated with the user equipment based at least in part on a configuration of the target master node or the target secondary node (Saily: e.g., ¶ [0062], The UE access stratum (AS) context may be stored in the anchor gNB and the UE. The stored UE context may include, for example, data radio bearer (DRB) configuration) (Deenoo: e.g., ¶ [0322], The mobility-command may include a target RAT type (e.g., NR/LTE) and/or a transparent container indicating radio resource configuration applicable for the target RAT (e.g., NR/LTE), including the radio bearer configuration and/or target cell information).
Regarding Claim 18, Saily in view of Deenoo discloses all the limitations of the method of claim 16.
Saily in view of Deenoo discloses wherein the first node is a master node of the user equipment to which the user equipment connected prior to the user equipment connecting to the target master node (Saily: e.g., ¶ [0048], RRC connection between the user device (UE) and the anchor network node may be referred to as a master RRC (M-RRC) connection. In addition to activating the RRC connection between the user device (UE) and the anchor access node (or anchor NB), the anchor NB may send the necessary context information to the new NB to create a secondary/slave RRC (S-RRC) connection). 

Regarding Claim 23, Saily in view of Deenoo discloses all the limitations of the method of claim 16.
Saily in view of Deenoo discloses wherein the first node is configured to provide an instruction to cause the user equipment to enter the inactive state (Deenoo:  [0151] A network may initiate a light connectivity state. A WTRU in connected mode/state may transition to light connected mode, for example, based on a received network command).

Regarding Claim 27, Saily in view of Deenoo discloses all the limitations of the method of claim 16.
Saily in view of Deenoo discloses wherein the first node is configured to identify a set of nodes of a radio access network (RAN) paging area associated with the user equipment, the set of nodes including at least one of the target master node or the target secondary node (Saily: e.g., ¶ [0086], upon a transition to inactive state or during RAN notification area update, the UE may be given a RAN notification area that includes cells that belong to different RATs. The anchor gNB may have information regarding the cells in neighboring RATs that may be obtained through direct communication with NB of neighboring RATs or with the assistance of the CN; ¶ [0089], The target cell may be selected for reselection based on being in a same radio access network notification area as the source cell) (Deenoo: e.g., ¶ [0297], A WTRU may (e.g., upon selecting a target cell for autonomous mobility) determine whether a target cell belongs to the same RAN PA as the source cell or a different RAN paging area).

Regarding Claim 28, Saily in view of Deenoo discloses all the limitations of the method of claim 27.
Saily in view of Deenoo discloses wherein the first node is configured to provide information identifying the set of nodes to the user equipment (Saily: e.g., ¶ [0086], upon a transition to inactive state or during RAN notification area update, the UE may be given a RAN notification area that includes cells that belong to different RATs. The anchor gNB may have information regarding the cells in neighboring RATs).

Regarding Claim 29, Saily in view of Deenoo discloses all the limitations of the method of claim 16.
Saily in view of Deenoo discloses wherein the target master node is selected from a first set of nodes of a first radio access network (RAN) paging area and the target secondary node is selected from a second set of nodes of a second RAN paging area (Deenoo: e.g., ¶ [0297], A WTRU may (e.g., upon selecting a target cell for autonomous mobility) determine whether a target cell belongs to the same RAN PA as the source cell or a different RAN paging area).

Claims 3, 8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Saily in view of Deenoo in further view of Shih et al, U.S. Patent Application Publication No. 20180352491 A1 (hereinafter Shih).

Regarding Claim 3, Saily in view of Deenoo discloses all the limitations of the method of claim 2.
Saily in view of Deenoo discloses (Deenoo: e.g., ¶ [0314]) a UE in a light connected state (i.e., inactive state) may perform inter-RAT mobility, for example, using Inter-RAT reconnection, and may move from one RAT (NR/LTE) to another RAT (LTE/NR) while staying in light connected state. A UE (e.g., upon reselecting to a new RAT) may perform a reconnection procedure that may be defined for the new RAT.
Saily in view of Deenoo does not expressly disclose wherein the at least one target node is a new secondary node with regard to a multi-connectivity configuration of the user equipment, and wherein the method further comprises sending an identifier of the new secondary node to the master node to cause the context information to be provided to the at least one target node.
Shih discloses wherein the at least one target node is a new secondary node with regard to a multi-connectivity configuration of the user equipment (e.g., ¶ [0137], target secondary node), and wherein the method further comprises sending an identifier of the new secondary node to the master node (e.g., ¶ [0141] [0144], UE may select the target secondary node and report the decision to the source master node) to cause the context information to be provided to the at least one target node (e.g., FIG. 26; ¶ [0164], Source NR gNB/cell 2606's ID and source RAN area ID are in the UE's original RAN notification area. In action 2614, target NR gNB/cell/RAN 2604 may perform UE context retrieval and UE authentication and RAN notification area inquiry with 5G-CN 2608 and/or source NR gNB/cell/RAN 2604).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of determining target cell while in inactive state and having its context information sent by master node to a target node, as disclosed by Saily in view of Deenoo, with the disclosure of sending an identifier of the new secondary node to the master node to cause the context information to be provided to the at least one target node, as disclosed by Shih. The motivation to combine would have been to support RAN notification area update procedure (Shih: e.g., ¶ [0164]).

Regarding Claim 8, Saily in view of Deenoo discloses all the limitations of the method of claim 2.
Saily in view of Deenoo does not expressly disclose wherein the user equipment is configured to send information identifying the at least one target node to the master node.
Shih discloses wherein the user equipment is configured to send information identifying the at least one target node to the master node (e.g., ¶ [0141] [0144], UE may select the target secondary node and report the decision to the source master node).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of determining target cell while in inactive state and having its context information sent by master node to a target node, as disclosed by Saily in view of Deenoo, with the disclosure of send information identifying the at least one target node to the master node, as disclosed by Shih. The motivation to combine would have been to support RAN notification area update procedure (Shih: e.g., ¶ [0164]).

Regarding Claim 30, Saily in view of Deenoo discloses all the limitations of the method of claim 16.
Saily in view of Deenoo does not expressly disclose further comprising: receiving information identifying the target secondary node, wherein the first node is configured to provide the context information to the target secondary node based at least in part on receiving the information identifying the target secondary node.
Shih discloses further comprising: receiving information identifying the target secondary node (e.g., ¶ [0141] [0144], UE may select the target secondary node and report the decision to the source master node), wherein the first node is configured to provide the context information to the target secondary node based at least in part on receiving the information identifying the target secondary node (e.g., FIG. 26; ¶ [0164], Source NR gNB/cell 2606's ID and source RAN area ID are in the UE's original RAN notification area. In action 2614, target NR gNB/cell/RAN 2604 may perform UE context retrieval and UE authentication and RAN notification area inquiry with 5G-CN 2608 and/or source NR gNB/cell/RAN 2604).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of determining target cell while in inactive state and having its context information sent by master node to a target node, as disclosed by Saily in view of Deenoo, with the disclosure of sending an identifier of the new secondary node to the master node to cause the context information to be provided to the at least one target node, as disclosed by Shih. The motivation to combine would have been to support RAN notification area update procedure (Shih: e.g., ¶ [0164]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saily in view of Deenoo, in further view of Shih, in further view of Wang et al, US 20190037453 A1 (hereinafter Wang).

Regarding Claim 9, Saily in view of Deenoo in further view of Shih discloses all the limitations of the method of claim 8.
Saily in view of Deenoo in further view of Shih discloses wherein the at least one target node is a new secondary node (e.g., ¶ [0141] [0144], UE may select the target secondary node and report the decision to the source master node), but does not expressly disclose wherein the user equipment is configured to send information identifying the at least one target node to the master node), and RAN notification area update procedure for UE, notifying target node of UE context information while UE is in inactive mode (Shih: e.g., FIG. 26, ¶ [0164])/
 Saily in view of Deenoo in further view of Shih does not expressly disclose wherein the information identifying the at least one target node is sent before the user equipment transitions to a connected mode.
Wang discloses wherein the information identifying the at least one target node is sent before the user equipment transitions to a connected mode (e.g., ¶ [0088], The first network device may send the context information of the first user equipment to the second network device. The context information is used for establishing a connection between the first user equipment and the second network device, and includes a source cell identifier of the first user equipment, an identifier of a target cell to which a connection is re-established).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of determining target cell while in inactive state and having its context information sent by master node to a target node, as disclosed by Saily in view of Deenoo in further view of Shih, with the disclosure of target information shared prior to the establishment of connection with target cell, as disclosed by Wang. The motivation to combine would have been to reduce uplink timing in connection establishment (Wang: e.g., ¶ [0075]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saily in view of Deenoo, in further view of Shih, in further view of Da Silva et al, U.S. Patent Application Publication No. 20200128455 A1 (hereinafter Da Silva).

Regarding Claim 10, Saily in view of Deenoo in further view of Shih discloses all the limitations of the method of claim 8.
Saily in view of Deenoo in further view of Shih discloses wherein the information identifying the at least one target node includes a channel quality measurement for the at least one target node (Shih:  ¶ [0146], measurement of a number of NR gNBs/cells and/or eLTE eNB s/cells that support the required/requested network slice/service), but does not disclose wherein the information identifying the at least one target node includes a channel quality measurement for the at least one target node. 
Da Silva discloses wherein the information identifying the at least one target node includes a channel quality measurement for the at least one target node (e.g., ¶ [0062], for establishment/addition of a secondary cell, after UE receives RRC message from the serving cell that triggers the access to the target or secondary cell, e.g. RRCConnectionReconfiguration, the wireless device then searches for the additional RSs associated with the target cell, performs measurements and selects the RS associated with the best quality, for example, based on best Reference Signal Received Power (RSRP), Signal to Noise plus Interference Ratio (SNIR), signal to noise ratio (SNR) or some other measure of the signal strength or signal quality).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of determining target cell, as disclosed by Saily in view of Deenoo in further view of Shih, with the disclosure of identifying channel quality measurement for the target node, as disclosed by Da Silva. The motivation to combine would have been to select the strongest or best-quality DL beam from a target (Da Silva: e.g., ¶ [0062]).


Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saily in view of Deenoo, in further view of Park et al, U.S. Patent Application Publication No. 20180279218 A1 (hereinafter Park).

Regarding Claim 11, Saily in view of Deenoo discloses all the limitations of the method of claim 2.
Saily in view of Deenoo does not expressly disclose wherein the at least one target node is the secondary node.
Park discloses wherein the at least one target node is the secondary node (e.g., ¶ [0275], a secondary base station (e.g. source SgNB) can know whether a target secondary base station for a secondary base station change procedure has a backhaul connection with a master base station before the secondary base station change procedure is initiated. A secondary base station may determine/select a target secondary base station based on backhaul connection information (e.g. X2 interface, node information connected via an X2 interface) of a master base station).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of selecting at least one target node for a radio resource control connection, wherein the user equipment is in the inactive state, as disclosed by Saily in view of Deenoo, with the disclosure of a secondary base station ensuring that a target secondary base station has a direct interface with a master base station, as disclosed by Park. The motivation to combine would have been to reduce signaling for a failure case of a secondary base station change procedure due to absence of a backhaul connection between a master base station and a target secondary base station (Park: e.g., ¶ [0275]).

Regarding Claim 19, Saily in view of Deenoo discloses all the limitations of the method of claim 16.
Saily in view of Deenoo discloses backhaul connection between anchor node and its neighbors (Saily: e.g., ¶ [0316] In an existing RAN paging procedure,), but does not expressly disclose further comprising receiving information indicating that a backhaul connection has been configured between the target master node and the target secondary node.
Park discloses further comprising: receiving information indicating that a backhaul connection has been configured between the target master node and the target secondary node (e.g., ¶ [0275], a secondary base station (e.g. source SgNB) may know whether a target secondary base station for a secondary base station change procedure has a backhaul connection with a master base station before the secondary base station change procedure is initiated. A secondary base station may determine/select a target secondary base station based on backhaul connection information (e.g. X2 interface, node information connected via an X2 interface) of a master base station).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of base stations exchanging backhaul signaling and the presence of master and secondary nodes, as well as target nodes, as disclosed by Saily in view of Deenoo, with the disclosure of master and secondary base stations exchanging backhaul signaling, as disclosed by Park. The motivation to combine would have been to improve backhaul signaling mechanism for RRC inactive state wireless devices (Saily: e.g., [0316]) and enhance information exchange among network nodes to improve network communication reliability (Park: e.g., ¶ [00275]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saily in view of Deenoo, in further view of Shih, in further view of Zacharias et al, U.S. Patent Application Publication No. 20180270682 A1 (hereinafter Zacharias).

Regarding Claim 14, Saily in view of Deenoo in further view of Shih discloses all the limitations of the method of claim 13.
Saily in view of Deenoo in further view of Shih does not expressly disclose wherein the user equipment is configured to release the SCG based at least in part on a threshold specified by the master node.
Zacharias discloses wherein the user equipment is configured to release the SCG based at least in part on a threshold specified by the master node (e.g., ¶ [0090] In some cases, UE 215 (FIG. 2) may determine that a communication link quality between UE 215 and base station 210 is below a threshold value. UE 215 may transmit a SCG failure information message to base station 205. UE 215 may receive from base station 205 a RRC connection reconfiguration message that may include a SCG configuration release message. UE 215 may, as a result, transmit a RRC connection reconfiguration complete message to base station 205).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of releasing a SCG associated with the secondary node based at least in part on a channel quality associated with the secondary node, as disclosed by Saily in view of Deenoo in further view of Shih, with the disclosure of identifying channel quality measurement with respect to  threshold, as disclosed by Zacharias. The motivation to combine would have been to improve measurement and configuration in a system supporting dual connectivity (Zacharias: e.g., ¶ [0005]).

Claims 32, 35-41, 43, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of Drevo et al, U.S. Patent Application Publication No. 20200196232 A1 (hereinafter Drevo).

Regarding Claim 32, Deenoo discloses a method of wireless communications performed by a first node, comprising: transmitting a communication to reconfigure a secondary cell group (SCG) bearer associated with a second node and a user equipment (e.g., ¶ [0323], as part of mobility procedure (i.e., to a second node), the WTRU may reset SCG MAC) in a multi-connectivity mode (e.g., FIG. 1 and ¶ [0037] [0074], dual connectivity) in connection with transitioning the user equipment to an inactive state (e.g., ¶ [0329],  If the WTRU has a stored configuration applicable for the target RAT (e.g., identity associated with WTRU context, bearer configuration for target RAT, security context etc.), the WTRU may transition to Light-connected state (e.g., if LTE is target RAT) and/or INACTIVE state (e.g., if NR is target RAT)), wherein the second node is configured to store a user equipment context relating to the second node in connection with the user equipment operating in the inactive state (e.g., ¶ [0314], A target RAT may obtain a WTRU context from a source RAT, add/delete/modify the light connectivity configuration (e.g., as per the needs/capabilities of the target RAT) and/or may transmit a re-connection response);
Deenoo discloses (e.g., ¶ [0324]) the UE using configured resources, according to the bearer configuration in a received mobility-command, to accept data transfer from the target RAT.  
Deenoo does not expressly disclose receiving, from the second node, an indication of downlink data for the user equipment based at least in part on configuration or reconfiguration of the SCG bearer.
Drevo discloses and receiving, from the second node, an indication of downlink data for the user equipment based at least in part on configuration or reconfiguration of the SCG bearer (e.g., ¶ [0069], For a wireless terminal in lightly connected or inactive mode where the SeNB uses an SCG bearer or an SCG split bearer (or both), in order to deliver the data to the wireless terminal, the SeNB needs to indicate to the MeNB that data has arrived, such that the MeNB can trigger RAN-initiated paging of the wireless terminal).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of storing context information for transitioning a terminal connection between master and secondary nodes and configuration for the target cell as part of the UE context, as disclosed by Deenoo, with the disclosure of downlink data from secondary node based on SCG configuration, as disclosed by Drevo. The motivation to combine would have been to provide rapid and efficient network access resumption (Drevo: e.g., ¶ [0015]).

Regarding Claim 35, Deenoo in view of Drevo discloses all the limitations of the method of claim 32.
Deenoo in view of Drevo discloses wherein the SCG bearer is configured or reconfigured at the second node such that the second node provides downlink data to the first node for radio access network paging (Drevo: e.g., ¶ [0069], In order to deliver the data to the wireless terminal, the SeNB (i.e., second node) needs to indicate to the MeNB (i.e., first node) that data has arrived, such that the MeNB can trigger RAN-initiated paging of the wireless terminal 16).

Regarding Claim 36, Deenoo in view of Drevo discloses all the limitations of the method of claim 32.
Deenoo in view of Drevo discloses wherein the indication of the downlink data is a subset of the downlink data (Drevo:  e.g., ¶ [0069], paging (i.e., a subset of data) prior to data).

Regarding Claim 37, Deenoo in view of Drevo discloses all the limitations of the method of claim 32.
Deenoo in view of Drevo discloses wherein the user equipment is paged by the first node based at least in part on the indication of the downlink data (Drevo: e.g., ¶ [0069], In order to deliver the data to the wireless terminal, the SeNB (i.e., second node) needs to indicate to the MeNB (i.e., first node) that data has arrived, such that the MeNB can trigger RAN-initiated paging of the wireless terminal 16).

Regarding Claim 38, Deenoo in view of Drevo discloses all the limitations of the method of claim 32.
Deenoo in view of Drevo discloses wherein the user equipment context is used to transition the user equipment from the inactive state to an active state or a sleep state (Drevo: e.g., ¶ [0014], Upon entry to the inactive mode, the radio access network may store a context of the wireless terminal (such as the wireless terminal's access stratum, AS, context) together with an identifier (also known as a resume ID) that enables the stored context to be recovered. The wireless terminal will not be in RRC CONNECTED mode, but may have a behavior similar to IDLE mode (i.e., interpreted as a form of active mode). However, from the core network point of view the wireless terminal is regarded as connected, such that the radio access network has the possibility to page the wireless terminal when data is available for transmission to it.)

Regarding Claim 39, Deenoo in view of Drevo discloses all the limitations of the method of claim 32.
Deenoo in view of Drevo discloses wherein at least a portion of the downlink data is provided from the first node to the user equipment (Drevo: e.g., ¶ [0069], In order to deliver the data to the wireless terminal, the SeNB (i.e., second node) needs to indicate to the MeNB (i.e., first node) that data has arrived, such that the MeNB can trigger RAN-initiated paging of the wireless terminal 16).

Regarding Claim 40, Deenoo in view of Drevo discloses all the limitations of the method of claim 32.
Deenoo in view of Drevo discloses wherein the downlink data is buffered by the first node (Drevo: e.g., ¶ [0054],  MeNB (i.e., first node) may determine that the wireless terminal should be configured in the inactive mode responsive to a determination that it has no data in its buffer(s) for transmission to the wireless terminal (i.e., if there was data to transmit to terminal, it would have been buffered)).

Regarding Claim 41, Deenoo in view of Drevo discloses all the limitations of the method of claim 32.
Deenoo in view of Drevo discloses wherein at least a portion of the downlink data is received at the first node from the second node (Drevo: e.g., ¶ [0069], In order to deliver the data to the wireless terminal, the SeNB (i.e., second node) needs to indicate to the MeNB (i.e., first node) that data has arrived, such that the MeNB can trigger RAN-initiated paging of the wireless terminal 16).

Regarding Claim 43, Deenoo in view of Drevo discloses all the limitations of the method of claim 32.
Deenoo in view of Drevo discloses wherein a downlink data indicator is received from the second node (Drevo: e.g., ¶ [0069], For a wireless terminal in lightly connected or inactive mode where the SeNB uses an SCG bearer or an SCG split bearer (or both), in order to deliver the data to the wireless terminal, the SeNB needs to indicate to the MeNB that data has arrived, such that the MeNB can trigger RAN-initiated paging of the wireless terminal).

Regarding Claim 44, Deenoo in view of Drevo discloses all the limitations of the method of claim 32.
Deenoo in view of Drevo discloses wherein the user equipment is transitioned to the inactive state without reconfiguring the SCG bearer to an SCG split bearer (Drevo: e.g., FIG. 1; ¶ [0022] [0046], terminal is configured by primary network node to transition to inactive state, using SCG bearer (i.e., split SCG bearer not required)).

Regarding Claim 46, Deenoo in view of Drevo discloses all the limitations of the method of claim 32.
Deenoo in view of Drevo discloses wherein the SCG reconfiguration is operative to cause downlink data to be buffered by the second node (Drevo: e.g., ¶ [0048], SeNB (i.e., second node) may determine that no data is available in its buffers for transmission to the wireless terminal (i.e., if there was data to transmit to terminal, it would have been buffered)).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of Drevo, in further view of Wang et al, U.S. Patent Application Publication No. 20190037453 A1 (hereinafter Wang).

Regarding Claim 34, Deenoo in view of Drevo discloses all the limitations of the method of claim 32.
Deenoo in view of Drevo does not expressly disclose wherein the transmitting the communication to reconfigure is performed before the user equipment transitions to the inactive state.
Wang discloses wherein the information identifying the at least one target node is sent before the user equipment transitions to a connected mode (e.g., ¶ [0088], The first network device may send the context information of the first user equipment to the second network device. The context information is used for establishing a connection between the first user equipment and the second network device, and includes a source cell identifier of the first user equipment, an identifier of a target cell to which a connection is re-established).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of determining target cell while in inactive state and having its context information sent by master node to a target node, as disclosed by Saily in view of Deenoo in further view of Shih, with the disclosure of target information shared prior to the establishment of connection with target cell, as disclosed by Wang. The motivation to combine would have been to reduce uplink timing in connection establishment (Wang: e.g., ¶ [0075]).

Claims 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of Drevo, in further view of Decarreau et al, U.S. Patent Application Publication No. 20180295670 A1 (hereinafter Decarreau).

Regarding Claim 42, Deenoo in view of Drevo discloses all the limitations of the method of claim 32.
Deenoo in view of Drevo discloses downlink data to be provided from the second node to the user equipment directly via an air interface  (Drevo: e.g., ¶ [0069], For a wireless terminal in lightly connected or inactive mode where the SeNB uses an SCG bearer or an SCG split bearer (or both), in order to deliver the data to the wireless terminal) (Deenoo: e.g., FIG. 1, WTRUs communicate with base stations in RAT via air interface).
Deenoo in view of Drevo does not expressly disclose wherein the first node reconfigures the SCG bearer to cause at least a portion of the downlink data to be provided from the second node.
Decarreau discloses wherein the first node (Drevo: e.g., FIG. 5, MeNB) reconfigures the SCG bearer (Drevo: e.g., FIG. 5; ¶ [0043], Actions performed when the reconfiguration involves addition of an SCG bearer. The reconfiguration is initiated by the MeNB) to cause at least a portion of the downlink data to be provided from the second node (Drevo: e.g., FIG. 5; ¶ [0043], The MeNB 304 sends an SeNB Modification Request to the SeNB 306.  The configuration instructions specify each SCG bearer to be added and include a timer for each added SCG bearer. In addition, the configuration instructions may modify the timer for the current SCG bearer. The SeNB 306 responds with an SeNB Addition Request Acknowledge message, carrying an SCG-Config field, with the SCG-Config field indicating the configuration. The MeNB 304 sends an SN Status Transfer message to the SeNB 306 and the MeNB 304 performs Data Forwarding to the SeNB 306 (i.e., the data that gets sent to SeNB can be forwarded to UE, in view of Drevo disclosure above)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of at least a portion of downlink data being sent to UE, as disclosed by Deenoo in view of Drevo, with the disclosure of downlink data from secondary node based on SCG reconfiguration initiated by first node, as disclosed by Decarreau. The motivation to combine would have been to provide rapid and efficient network access resumption (Decarreau: e.g., ¶ [0015]).

Regarding Claim 45, Deenoo in view of Drevo discloses all the limitations of the method of claim 32.
Deenoo in view of Drevo discloses the second node releasing radio resources for the bearers of the wireless terminal upon configuration in the inactive mode (Drevo: e.g., ¶ [0058]), which does not expressly describe the second node to suspend at least one SCG split bearer or at least one SCG bearer in such case.
Decarreau discloses wherein an indication that the user equipment is in the inactive state is operative to cause the second node to suspend at least one SCG split bearer or at least one SCG bearer (e.g., ¶ [0037], mechanisms are provided to allow the SeNB to release an SCG bearer if there is no traffic (i.e., UE is inactive)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of second node suspending bearers for communication with terminal when terminal is inactive, as disclosed by Deenoo in view of Drevo, with the disclosure of suspending SCG bearers for communication with terminal when terminal is inactive, as disclosed by Decarreau. The motivation to combine would have been to reduce signaling with the network during times of inactivity (Decarreau: e.g., ¶ [0016]).

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Drevo in view of Saily.

Regarding Claim 48, Drevo discloses method of wireless communications performed by a user equipment, comprising: transitioning, based at least in part on an instruction from a first node, from an active state to an inactive state (e.g., FIG. 1; ¶ [0022] [0046], terminal is configured by primary network node to transition to inactive state), wherein the user equipment is connected to a second node using a secondary cell group (SCG) bearer in a multi-connectivity mode (e.g., FIG. 1, ¶ [0046], terminal is configured for dual connectivity, using SCG bearer or SCG split bearer), and receiving, based at least in part on receiving paging from the first node triggered by downlink data being received at the second node (e.g., FIG. 3, ¶ [0047] [0070], terminal is paged by serving node (master eNB, MeNB) when downlink data arrives for the wireless terminal), the downlink data from the first node or a third node (e.g., ¶ [0059], data may be from MeNB or secondary eNB, SeNB).
Drevo does not expressly disclose wherein the user equipment stores a user equipment context and controls mobility in the inactive state.
Saily discloses wherein the user equipment stores a user equipment context and controls mobility in the inactive state (e.g., ¶ [0031], storage of UE context during light-connected or inactive state; ¶ [0062], UE access stratum (AS) context may be stored in the anchor gNB and the UE. The stored UE context may include, for example, data radio bearer (DRB) configuration).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of storing context information for transitioning a terminal connection between master and secondary nodes, as disclosed by Drevo, with the disclosure of the context also being stored in the terminal, as disclosed by Saily. The motivation to combine would have been to have radio resource configuration sent by source RAT be applicable in the target RAT (Saily: e.g., ¶ [0329]).

Regarding Claim 49, Drevo in view of Saily discloses all the limitations of the method of claim 48.
Drevo in view of Saily discloses wherein the SCG bearer is reconfigured to an SCG split bearer (Drevo: e.g., ¶ [0046], one or more user plane radio bearers established between the SeNB and the wireless terminal may be implemented as SCG split bearers) associated with the user equipment (Drevo: e.g., FIG. 1, terminal 16), the first node (Drevo: e.g., FIG. 1, MeNB 12), and the second node (Drevo: e.g., FIG. 1, SeNB 14) based at least in part on receiving the instruction from the first node (e.g., ¶ [0046], terminal receives SCG bearer from MeNB, as the initial serving eNB).

Regarding Claim 50, Drevo in view of Saily discloses all the limitations of the method of claim 48.
Drevo in view of Saily discloses wherein the paging is received without the SCG bearer being reconfigured to an SCG split bearer (Drevo: e.g., ¶ [0069] For a wireless terminal in lightly connected or inactive mode where the SeNB 14 uses an SCG bearer (i.e., which does not need to be split bearer), data can be delivered to terminal (MeNB 12 can trigger RAN-initiated paging of the wireless terminal 16). 


Allowable Subject Matter

Claims 21, 22, 24-26, 31, 33 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 21, the prior art of record fails to disclose individually or in combination or render obvious the limitation providing information identifying the target secondary node to a particular secondary node to which the user equipment is connected or has previously been connected, to cause the particular secondary node to provide the context information or buffered data stored by the particular secondary node.  
 Regarding Claim 22, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the first node is the target master node.  Prior art of record discloses anchor or primary node to perform the operations of a recited first node, but not as a target master node.
Regarding Claim 24, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the first node is configured to suspend an interface between the first node and a secondary node of the user equipment while the user equipment is in the inactive state.
Regarding Claim 25, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the first node is configured to provide the instruction based at least in part on a confirmation from a secondary node of the user equipment that the instruction is to be provided.
Regarding Claim 26, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the first node is configured to provide information to a secondary node that the user equipment has entered the inactive state.
Regarding Claim 31, the prior art of record fails to disclose individually or in combination or render obvious the limitation receiving information identifying the target secondary node, wherein the first node is configured to provide the information identifying the target secondary node to a secondary node with which the user equipment was previously connected.
Regarding Claim 33, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the user equipment is transitioned to the inactive state based at least in part on an inactivity status report received from the second node.
Regarding Claim 47, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein another communication is transmitted to cause resumption of SCG data from the second node to the user equipment in connection with entering another inactive state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471